Devens, J.
The evidence offered by the plaintiff tended to show that the loan was made to the defendant, Myra L. Richie, a married woman, at her own request upon her statement of her ability to pay the note, and her representation that she was the owner of real estaté in her own right which she promised not to incumber or part with until the loan was paid; and further that the plaintiff had no acquaintance with the defendant’s husband, no negotiations with him, and did not know that his name was on the note until some time after it was given. Upon this evidence, the presiding judge was justified in finding that the loan was made to the defendant upon her sole credit and that of her separate estate, and that the money paid to her by the plaintiff was for her sole use.
He also correctly ruled that evidence which tended to show that it was known or understood by the plaintiff that the defendant intended to apply this money to the benefit of the business of her husband was immaterial.
*384The question passed upon in Heburn v. Warner, 112 Mass. 271, is not the one here presented. There the note sued on was given by a married woman for a loan made to her son. The contract was with him, the loan was not for her use or accommodation, nor did the money received ever come to her or to her use. The note was, therefore, a promise to pay the debt of another, and by such promise she could not be bound. Burns v. Lynde, 6 Allen, 305. Athol Machine Co. v. Fuller, 107 Mass. 437.
The contract in the present case is one which the wife made on her own behalf.' Such a contract she had a right to make ; she may contract not only as to property already acquired by her, but may also bind herself by agreements for the acquisition of property to her separate use. Ames v. Foster, 3 Allen, 541. Chapman v. Foster, 6 Allen, 136. Faucett v. Currier, 109 Mass. 79. Nor can any distinction be made between the acquisition of money and other personal property. Even if the party lending the money had reason to believe that she intended to devote it to assisting her husband in his business, he had nothing to do with the disposition of it, and she might afterwards if she chose devote it to any other object. Nor had the husband any rights in it, whatever may have been her intention in acquiring it; the money belonged to the wife to dispose of as she saw fit. Her right to dispose of her separate property is as absolute as her right to acquire it. St. 1874, c. 184, § 1. Exceptions' overruled.